GHOST TECHNOLOGY, INC. Via Sommacampagna 15 Villafranca di Verona, Italy 37069 September 3, 2010 VIA EDGAR Mr. Mark P. Shuman Branch Chief - Legal Division of Corporation Finance United States Securities and Exchange Commission treet, N.E., Stop 7010 Washington, D.C. 20549 Re:Registration Statement on Form 10 filed June 21, 2010 File # 000-31705 Dear Mr. Shuman: In accordance with our attorney’s telephone conference with Matthew Crispino today, Ghost Technology, Inc. (the “Company”) acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filings; ● staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any further questions, please contact our counsel, Michael D. Harris, Esq. of Harris Cramer LLP at 561-689-4441. Sincerely yours, /s/Gianfranco Gracchi Gianfranco Gracchi Chief Executive Officer
